DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 9, 2020.  Claims 21 – 40 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 21, 31 and 36 fall into one of four of the statutory categories?  Yes. 
The preamble of claim 21 recites a method, and the body of claim 21 positively recites at least one method step.  Therefore, claim 21 is directed to a process.
The preamble of claim 31 recites one or more non-transitory computer-readable media operatively coupled to a processor.  Therefore, claim 31 is directed to an apparatus.
The preamble of claim 36 recites a system. The body of claim 36 recites at least one physical element that forms part of the claimed system.  Therefore, claim 36 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 21 – 25, 28, 30 – 34 and 36 – 40 recite a judicial exception?  Yes.  The claims recite the limitations of determining, based at least in part on the reference trajectory, an updated trajectory comprising an updated speed associated with an updated curvature, wherein an acceleration and the target curvature are determined substantially simultaneously, and wherein the acceleration is associated with the target speed; determining the updated trajectory comprises evaluating one or more of: a first loss function based at least in part on a first distance between a point of the updated trajectory and an object in the environment; a second loss function based at least in part on a second distance between the point of the updated trajectory and an associated point of the reference trajectory; a third loss function based at least in part on the target speed associated with the vehicle; or a fourth loss function based at least in part on the target curvature; determining the updated trajectory comprises substantially simultaneously evaluating at least two of the first loss function, the second loss function, the third loss function, or the fourth loss function; determining the updated trajectory further comprises evaluating a loss function based at least in part on a projected stage-wise Newton method; determining the updated trajectory comprises executing a projected stage-wise Newton method to a single convergence; determining the updated trajectory is based at least in part on a closed-form solution of longitudinal dynamics of the vehicle; determining the updated trajectory is based at least in part on a closed-form solution of longitudinal dynamics of the system.  The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors” nothing in the claim precludes the determining steps from practically being performed in the human mind/visually.  For example, but for the “one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors” language, the claim(s) encompass the user to manually/visually perform the aforementioned determining steps.  These limitations are a mental process.

Step 2A – Prong 2
Do claims 21 – 25, 28, 30 – 34 and 36 – 40 integrate the judicial exception into a practical application?  No.  Claims 21, 31 and 36 recite two additional elements: receiving a reference trajectory comprising a target speed associated with a target curvature; and controlling the system to traverse an environment based at least in part on the updated trajectory.  Claim 28 recites one additional element: controlling the vehicle to traverse the environment based at least in part on a cost associated with the updated trajectory.   The receiving and controlling steps are both recited at high levels of generality.  For instance, the receiving step is nothing more than a general means of gathering an electronic representation of a reference trajectory comprising a target speed associated with a target curvature, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The controlling steps are nothing more than general actions or changes taken based on updated results from the determining step(s), and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  These generic processor limitations are nothing more than mere instructions to apply the exception using generic computer component(s).   The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to the abstract idea.

Step 2B 
Do claims 21 – 25, 28, 30 – 34 and 36 – 40 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim(s) amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Therefore, claims 21 – 25, 28, 30 – 34 and 36 – 40 are ineligible.

Dependent claims 26, 27, 29 and 35 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, claims 21 – 40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Application Publication No. 2018/0348779 A1 to Oniwa (herein after "Oniwa publication") in view of U.S. Patent Application Publication No. 2017/0267286 A1 to (herein after "Takamatsu et al. publication").
As to claims 21, 31 and 36,
the Oniwa publication discloses a system comprising: 
one or more processors (see ¶56, ¶93 and ¶124); and 
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (see ¶56, ¶93 and ¶124) comprising: 
receiving a reference trajectory comprising a target speed associated with a target curvature (see Fig. 8 and ¶96 – ¶98, where the Oniwa publication discloses an action planning 123 that “determines events to be sequentially executed in the automatic driving so that the subject vehicle M travels along a recommended lane . . . The action plan generation unit 123 generates the target[/reference] trajectory when the subject vehicle M travels on the route determined by the route determination unit 53 in the future . . . The action plan generation unit 123 determine the target speed when the subject vehicle M is caused to travel along the target trajectory . . . The action plan generation unit 123 determines the curvature of the target trajectory (the degree of the curve of the trajectory) on the basis of the positional relationship between the trajectory points”).
The Oniwa publication, however, fails to specifically disclose determining, based at least in part on the reference trajectory, an updated trajectory comprising an updated speed associated with an updated curvature, wherein an acceleration and the target curvature are determined substantially simultaneously, and wherein the acceleration is associated with the target speed; and 
controlling the system to traverse an environment based at least in part on the updated trajectory.
The Takamatsu et al. publication, on the other hand, discloses obtaining features of a road to be traveled by a vehicle.  (See ¶6.)   Parameters are selected to assist the vehicle drive along segments of the road based on features of the road such as a change in the curvature.  (See ¶6.)  The parameters may include a speed and an acceleration associated with the curvature information. (See ¶69.)  A feedback operation is provided to assist guide the vehicle nearer to the preferred trajectory based on the selected parameter. (See ¶6.)  Such disclosure suggests determining, based at least in part on the reference trajectory, an updated trajectory comprising an updated speed associated with an updated curvature, wherein an acceleration and the target curvature are determined substantially simultaneously, and wherein the acceleration is associated with the target speed; and controlling the system to traverse an environment based at least in part on the updated trajectory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Oniwa publication to determine, based at least in part on the reference trajectory, an updated trajectory comprising an updated speed associated with an updated curvature, wherein an acceleration and the target curvature are determined substantially simultaneously, and wherein the acceleration is associated with the target speed, and control the system to traverse an environment based at least in part on the updated trajectory, as suggested by the Takamatsu et al. publication, in order to facilitate guiding the vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, 31, 36 and 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 10,831,210.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 21, 30, 31, 36 and 37 are a broader recitation of patented claims 1, 7 and 15.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666